USCA4 Appeal: 21-7542      Doc: 9        Filed: 10/06/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7542


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        MIKE HERNANDEZ, a/k/a Mikey,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. William L. Osteen, Jr., District Judge. (1:16-cr-00243-WO-1)


        Submitted: August 18, 2022                                        Decided: October 6, 2022


        Before DIAZ and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Mike Hernandez, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7542      Doc: 9        Filed: 10/06/2022     Pg: 2 of 2




        PER CURIAM:

              Mike Hernandez appeals the district court’s order denying his motions to compel

        and for an evidentiary hearing. We have reviewed the record and find no reversible error.

        Accordingly, we affirm for the reasons stated by the district court. United States v.

        Hernandez, No. 1:16-cr-00243-WO-1 (M.D.N.C. Oct. 12, 2021). We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    2